DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	
With respect to claim 5, the following recitations lack positive antecedent basis in the claim:
-“the head” in line 3;
-“the bottom of the rotary pin” in line 4;
-“the bottom of the lifting pin” in line 9;
-“the top and bottom” in lines 20, 23 and 25;
-“the bottom of the lower vehicle frame” in line 21; and
-“the support projection” and “the partition” in line 26.

With respect to claim 6, the recitation “the top” lacks positive antecedent basis in the claims. 

With respect to claim 8, the recitation “the bottom” lacks positive antecedent basis in the claims. 
	
With respect to claim 9, the recitation “the bottom” lacks positive antecedent basis in the claims. 

With respect to claim 10, “a lifting vehicle frame” is set forth; however, the same has been previously set forth in claim 1.  Setting forth the same element again amount to a double inclusion.  

With respect to claim 11, the recitations “a lifting vehicle frame”, “an upper vehicle frame”, “a lower vehicle frame”, “a lifting assembly” and “a locking device” has been previously set forth in claim 1.  Setting forth the same element again amounts to a double inclusion. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minegishi et al (H04121394, cited by applicant) in view of Weiss (EP1106563, cited by applicant).

With respect to claim 1, Minegishi et al disclose a lifting vehicle frame, comprising: an upper vehicle frame 11; a lower vehicle frame 20; a lifting assembly (the elements mounted on 11, see figure 3, as well as the lines 40, 41 and pulleys mounted on 20), the upper vehicle frame and the lower vehicle frame being connected through the lifting assembly (see figure 1, for example, wherein 11 and 20 are “connected” via lifting elements), at least two lifting assemblies (figure 3 shows two sets of pulleys and gearings mounted onto 20) being provided in a first direction; the lower vehicle frame and the upper vehicle frame being able to move close to or away from each other by operating the at least two lifting assemblies (via lines 38, 39, 40, 41), a wire rope (38, 39, 40, 41), and a movable pulley (pulleys mounted on 20 as well pulleys 34, 35, 36, 37), wherein the second direction and the first direction are perpendicular to each other; the movable pulley and the lifting motor are provided correspondingly in one-to-one relation, and two movable pulleys (unnumbered pulleys mounted on 20 as seen in figure 1) are rotatably disposed on the lower vehicle frame in the second direction; and the movable pulley is disposed in the middle of a corresponding wire rope; and a locking device (figure 4 shows the locking mechanism and figure 1 shows the locking mechanism in relation to the apparatus), the locking device is disposed on the lower vehicle frame (elements 21 are mounted onto lower vehicle frame 20); the lower vehicle frame and the upper vehicle frame are locked with each other by operating the locking device when the lower vehicle frame and the upper vehicle frame are close to each other (see figure 1).

With respect to claim 10, Minegishi et al disclose an aerial transportation vehicle including a lifting vehicle frame of claim 1.

Minegishi et al do not teach each lifting assembly including a lifting motor, two lifting motors are provided opposite to each other in a second direction, and the two lifting motors are fixed to the upper vehicle frame, and the wire rope, the lifting motor and the movable pulley are provided correspondingly in one-to-one relation, and the wire rope has a first end and a second end opposite to each other; the first end and the second end of the wire rope both are wound on an output end of a corresponding lifting motor.  
Weiss disclose a lifting vehicle frame using two motors 5 mounted in a second direction (see figure 3).  The two lifting motors 5 are provided opposite to each other in a second direction, and the two lifting motors are fixed to the upper vehicle frame, and the wire rope, the lifting motor and the movable pulley (unnumbered pulleys mounted on 7) are provided correspondingly in one-to-one relation, and the wire rope has a first end and a second end opposite to each other; the first end and the second end of the wire rope both are wound on an output end of a corresponding lifting motor.  
Use of two motors allows for greater lifting force and thus more stable.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Minegishi et al with the two motors, as taught by Weiss, to provide a greater lifting force and thus a more stable lifting process. 

Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5-9 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	Claim 2 is allowed over the prior art of record because the prior art of record fails to teach or fairly suggest the entire combination of elements set forth including the lifting vehicle frame according to claim 1, wherein each lifting assembly is provided with a tension sensor.  Claims 3 and 4 are allowed by virtue of their dependence from claim 2. 

Claim 5 would be allowed over the prior art of record because the prior art of record fails to teach or fairly suggest the entire combination of elements set forth including  the lifting vehicle frame according to claim 1, wherein the locking device comprises: a rotary pin; a locking head, fixedly disposed at the head of the rotary pin; a rotary handle fixedly disposed at the bottom of the rotary pin, the rotary handle is formed with a first limit face and a second limit face on its periphery; a lifting pin, a central axis of the lifting pin and a central axis of the rotary pin are parallel with each other; the lifting pin operably moves up and down along the central axis of the lifting pin, and the lifting pin is provided with a support protrusion; a limit block, the limit block is fixedly disposed at the bottom of the lifting pin, and the limit block is operably engaged with the first limit face or the second limit face; a reset spring, the reset spring is fitted on the lifting pin, and the reset spring is disposed between the support protrusion and the limit block; a driving mechanism, an output end of the driving mechanism is connected to the rotary handle, and the rotary handle is rotated by operating the driving mechanism; and wherein the upper vehicle frame is formed with a lock hole corresponding to the locking device at its bottom, and the locking head of the locking device is rotatable within a corresponding lock hole; the top and bottom of the lower vehicle frame both are formed with a first through hole corresponding to the rotary pin of the locking device; the rotary pin fixedly passes through corresponding first through holes at the top and bottom of the lower vehicle frame, and the rotary handle is located below the bottom of the lower vehicle frame; the top and bottom of the lower vehicle frame both are formed with a second through hole corresponding to the lifting pin of the locking device, and the lifting pin is extendable and retractable inside the second through holes at the top and bottom of the lower vehicle frame; and the reset spring is disposed between the support projection and the partition.  Claims 6-9 depend either directly or indirectly from claim 5. 

Claim 11 would be allowed over the prior art of record because the prior art of record fails to teach or fairly suggest the entire combination of elements set forth including the method comprises: the aerial transportation vehicle being free of load and running into position and stopping, so that a container is located directly below the aerial transportation vehicle; operating the lifting assembly to separate the upper vehicle frame from the lower vehicle frame; operating the lifting assembly to lower the lower vehicle frame; opening a container anti-falling device on the lower vehicle frame; completing a locking of the lower vehicle frame and the container by operating the locking device therebetween; operating the lifting assembly, so that the lower vehicle frame and the container rise as a whole; the container anti-falling device on the lower vehicle frame being shrunk so that the container anti-falling device holds the container; operating the lifting assembly and the locking device so that the lower vehicle frame and the upper vehicle frame are locked with each other; and the aerial transportation vehicle being started for transportation after a container assembly process is completed.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhang et al disclose a carrying process of a manipulator and Kang et al disclose a locating body frame of vehicle shaking device.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL M MARCELO whose telephone number is (571)272-6949. The examiner can normally be reached M-F 6:00 am-3:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMMANUEL M MARCELO/
Primary Examiner
Art Unit 3654



/emm/